DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 8/22/2022. Claims 1-4, 7-16 and 19-20 are amended. Claims 1-20 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been considered but are not persuasive. Furthermore, the Examiner notes that though claims 15, 16 and 19 are objected to,  no new rejection is being presented, and therefore the action will be made final. 
In response to Applicants’ arguments on pages 19-20 that “The Applicant submits that Upton in view of Walker and Goyal does not teach, suggest or render obvious at least, for example, at least the features of "generate a new disparate live media output stream with multiple distinct channels based on augmentation of an existing disparate live media output stream in the shared media session, wherein the augmentation is based on interactions from users associated with at least one of the first client device and the second client device on actions in the shared media session," as recited in amended independent claim 1. 
It was alleged in the Office Action that: 
Regarding Claim 1 ... Upton in view of Walker does not specifically disclose generating a new disparate live media output stream with multiple distinct channels ... Goyal Page 19 of 22discloses ... generating a new disparate live media output stream with multiple distinct channels ... Goyal, at least at [0055]-[0057] , [0069]-[0070], [0075]-[0077], and related text). 
Thus the Office Action is relying on Goyal to remedy the deficiencies of Upton and Walker. 
Goyal describes "an endpoint of the videoconference (e.g., the MCU) may transmit videoconference information for recording the videoconference to a recording or streaming server during the videoconference, e.g., concurrently with the transmission of the videoconference information sent to the videoconferencing endpoints in 604." See Goyal at [0069]. Further Goyal describes "each video and/or audio stream (e.g., from each participant) may be transmitted separately to the recording server by the endpoint (e.g., the MCU). Alternatively, one or more video and/or audio streams may be composite, e.g., may be provided as a composite video images to the recording server". See Goyal at [0073]. 
Goyal describes videoconference information is concurrently transmitted to record the videoconference to a recording or streaming server during the videoconference. Goyal further describes that each video and/or audio stream may be transmitted separately or may be transmitted as composite images to the recording server. Thus, Goyal merely describes that video and/or audio stream of videoconference may be transmitted and stored. However, Goyal, in its entirety, does not teach or suggest that a new media output stream is generated with multiple distinct channels based on augmentation of an existing media output stream in the shared media session based onPage 20 of 22 interactions from users associated with at least one of a first client device and a second client device on actions in the shared media session. 
Accordingly, Upton in view of Walker and Goyal does not teach, suggest or render obvious at least, for example, at least the features of "generate a new disparate live media output stream with multiple distinct channels based on augmentation of an existing disparate live media output stream in the shared media session, wherein the augmentation is based on interactions from users associated with at least one of the first client device and the second client device on actions in the shared media session," as recited in amended independent claim 1. 
Therefore, amended independent claim 1 is not taught, suggested, or rendered obvious over the combination Upton, Walker, and Goyal. The Applicant submits that amended independent claims 14 and 20 are also not taught, suggested, or rendered obvious over the combination at least for the reasons stated above with regard to amended independent claim 1”, the Examiner respectfully disagrees. Goyal teaches, at least at [0073]-[0077], that:

[0073] The videoconference information transmitted to the recording server may be sent in any of a plurality of ways. For example, each video and/or audio stream (e.g., from each participant) may be transmitted separately to the recording server by the endpoint (e.g., the MCU). Alternatively, one or more video and/or audio streams may be composite, e.g., may be provided as a composite video images to the recording server. When composited images are sent to the recording server, the endpoint may indicate the boundaries of the composite video image so that the layout may be changed at a later point, e.g., by streaming clients. As used herein, a “composite video stream” may refer to a video stream that comprises a plurality of images that are a composite of multiple images, which when played sequentially form a video stream of the composite images. The boundary information of the composite image or composite video stream may indicate the borders of individual images within each composite image.
[0074] In some embodiments, any combination of the separate and composite transmission may be used. For example, presentation information may be sent separately from the participant video, which may be a composite of images of all the participants. Alternatively, or additionally, the recording server may receive and/or store main and auxiliary video streams separately. The audio information may be separated and associated with a particular video stream (or portion of a composite image) or may simply be mixed together as a single audio for the recorded videoconference. In one embodiment, in a point to point call setup, the information sent to the recording server may comprise only the local video source and the far end video source and corresponding audio.
[0075] In some embodiments, while receiving or storing content which is composed of multiple video streams composited together (e.g., by a compositor), the recording server may request or simply receive composition information from the compositor and store it with the recorded stream. As indicated above, the composition information may define the boundaries of the source images in the composite image. The composition information may change with time as new participants join the call, existing participants leave, presentations are added, auxiliary inputs are added, etc. In one embodiment, the composition information may be stored against the timeline of the video. In further embodiments, the timeline may be used for indicating when secondary streams of information are present during the videoconference. For example, where a presentation is provided for a period of time during the videoconference (but not all of the videoconference) the timeline may indicate when the presentation occurred. This may be particularly useful when the presentation information is stored separately (and/or is provided separately) to the recording server. Accordingly, the recording server will know when to provide the presentation information in 608 below, e.g., by using the timeline.
[0076] Thus, in 606 the recording server receives the stream(s) from a videoconference device (e.g., an endpoint or MCU) and may record (or store) the stream(s) in the memory of the recording server.
[0077] In 608, the recording server may provide the recorded videoconference information to one or more clients, such as shown in FIG. 4. According to various embodiments, the recording server may provide the videoconference information concurrent to (at the same time as) the videoconference (e.g., broadcast live or with some delay). Additionally, or alternatively, the recording server may provide the videoconference information after the videoconference is recorded or complete. For example, the recording server may store a repository of videoconferences which may be viewed by clients, e.g., via the Internet, e.g., using a web site. In some embodiments, the clients may view the videoconference at any point during or after the videoconference, according to their desire.

Therefore, Goyal reasonably teaches the limitation of “generate a new disparate live media output stream (i.e., the live broadcasting of the conference) with multiple distinct channels  based on augmentation of an existing disparate live media output stream in the shared media session (i.e., the multiple channels of user-provided content), wherein the augmentation is based on interactions from users associated with at least one of the first client device and the second client device on actions in the shared media session (i.e., the content from users provided during the initial conference”, given the limitation’s broadest reasonable interpretation. Therefore, the rejection of record is maintained. 
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4, 10-11, 14, 17-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 22, and 24 of U.S. Patent No. 11, 038, 932. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims of the instant application are anticipated in every aspect by the patented claims except for the limitation of “wherein the augmentation is based on interactions from users associated with at least one of the first client device and the second client device on actions in the shared media session”, while in the patented claims, the augmentation is based on a single interaction from a single user. However, the difference is one that would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention in view of the Goyal reference (of record) for the advantage of providing a more accurate recorded stream. The analysis is as follows:
Instant Application
17/206473
US Patent
US 11, 038, 932
 Claim 1. A system, comprising:

memory for storing instructions; and 
a processor configured to: 
























receive event data and media corresponding to a shared media session and previous shared media sessions from a recording client device communicably coupled to a distributed communication network; 

generate a persistent record of the event data and media corresponding to the shared media session and the previous shared media sessions until the shared media session is terminated by at least one of a first client device or by abandonment of the distributed communication network by the first client device and by second client devices; and 


generate a new disparate live media output stream with multiple distinct channels based on augmentation of an existing disparate live media output stream in the shared media session, 

wherein the augmentation is based on interactions from users associated with at least one of the first client device and the second client device on actions in the shared media session.









Claim 4

Claim 10

Claim 11

Claim 1. A system, comprising: 

one or more processors configured to: 

establish a shared media session that includes a disparate live media output stream scheduled by a first client device to start at a defined timestamp, wherein the disparate live media output stream is played back on one of the first client device or a plurality of client devices that comprises the first client device and one or more second client devices, and wherein the plurality of client devices join the shared media session through a distributed communication network; 

synchronize event data and media among the plurality of client devices in the shared media session through the distributed communication network based on one or more criteria; 

receive the event data and media corresponding to the shared media session and previous shared media sessions from a recording client device communicably coupled to the distributed communication network; 

generate a persistent record of the event data and media corresponding to the shared media session and the previous shared media sessions until the shared media session is terminated by at least one of the first client device or by abandonment of the distributed communication network by the first client device and by the one or more second client devices; and 

generate a new disparate live media output stream with multiple distinct channels 





based on augmentation of an interaction from a user on one or more actions in the shared media session, wherein the persistent record of the event data and media is synchronized with the playback of the disparate live media output stream in the shared media session as the new disparate live media output stream with multiple distinct channels.




Claim 7

Claim 22

Claim 24


The analysis for the other rejected claims not specifically presented above is similar.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 10-11, 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Upton (of record) in view of Walker (of record) and Goyal (of record).

Regarding claims 1, 14, and 20, Upton discloses a system, comprising: 
memory for storing instructions (see Upton, at least at [0020]-[0022], Figs. 1-2 and related text); and
a processor for executing the instructions to perform a method (see Upton, at least at [0020]-[0022], Figs. 1-2 and related text), the method comprising: 
receiving event data and media corresponding to a shared media session and previous shared media sessions (see Upton, at least at [0084]-[0089] and related text); and 
generating a persistent record of the event data and media corresponding to the shared media session and previous shared media sessions (see Upton, at least at [0084]-[0089] and related text).
Upton does not specifically disclose the event data and media corresponding to the shared media session and previous shared media sessions being received from a recording client device communicably coupled to the distributed communication network;
that the persistent record is generated until the shared media session is terminated by at least one of the first client device or by abandonment of the distributed communication network by the first client device and by second client devices; or
generating a new disparate live media output stream with multiple distinct channels based on augmentation of a disparate live media output stream in the shared media session, 
wherein the augmentation is based on interactions from users associated with at least one of the first client device and the second client device on actions in the shared media session.
In an analogous art relating to a system for managing a shared media session, Walker discloses receiving event data and media corresponding to shared media sessions from a recording client device communicably coupled to a distributed communication network (see Walker, at least at [0001], [0008], [0017]-[0018], [0082]-[0087], [0092]-[0095] and related text), and
that a persistent record is generated until the shared media session is terminated by at least one of the first client device or by abandonment of the distributed communication network by the first client device and by the one or more second client devices (see Walker, at least at [0001], [0008], [0017]-[0018], [0082]-[0087], [0092]-[0095] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Upton to include the limitations as taught by Walker for the advantage of providing a more robust manner in managing communications for efficient processing and options provision.
Upton in view of Walker does not specifically disclose generating a new disparate live media output stream with multiple distinct channels based on augmentation of a disparate live media output stream in the shared media session, 
wherein the augmentation is based on interactions from users associated with at least one of the first client device and the second client device on actions in the shared media session.
In an analogous art relating to a system for managing communication sessions, Goyal discloses a persistent record of the event data and media corresponding to the shared media session and previous shared media sessions (see Goyal, at least at [0055]-[0057], [0069]-[0070], [0075]-[0077], and related text) and generating a new disparate live media output stream with multiple distinct channels based on augmentation of a disparate live media output stream in the shared media session (see Goyal, at least at [0055]-[0057], [0069]-[0070], [0075]-[0077], and related text), 
wherein the augmentation is based on interactions from users associated with at least one of the first client device and the second client device on actions in the shared media session (see Goyal, at least at [0055]-[0057], [0069]-[0070], [0075]-[0077], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Upton in view of Walker to include the limitations as taught by Goyal for the advantage of providing a more robust manner in managing communications for efficient processing and options provision, and for providing more robust content to users.
Regarding claim 4, Upton in view of Walker and Goyal discloses wherein the persistent record excludes the disparate live media output stream selected for playback in the shared media session (see Upton, at least at [0084]-[0089], and see Goyal, at least at [0012], [0055]-[0057], [0069]-[0070], [0075]-[0077], Fig. 11, and related text, wherein each event data and media exchange includes playhead time of playback of the disparate live media output stream, and real-time of an event (see Goyal, at least at [0012], [0075], Fig. 11, and related text), and wherein the event data and media exchange are synchronized with the playback of the disparate live media output stream in the shared media session (see Goyal, at least at [0055]-[0057], [0069]-[0070], [0075]-[0077], and related text).
Regarding claims 10 and 17, Upton in view of Walker and Goyal discloses wherein the method further comprising: 
communicating the persistent record to an external storage system (see Upton, at least at [0084]-[0089] and related text, and see Goyal, at least at [0055]-[0057], [0069]-[0070], [0075]-[0077], and related text); 
retrieving the persistent record from the external storage system (see Goyal, at least at [0055]-[0057], [0069]-[0070], [0075]-[0077], and related text); 
recreating the shared media session at a future time based on the event data and media in the retrieved persistent record see Goyal, at least at [0055]-[0057], [0069]-[0070], [0075]-[0077], and related text; and 
distributing the retrieved persistent record through a content packaging and distribution system see Goyal, at least at [0055]-[0057], [0069]-[0070], [0075]-[0077], and related text, wherein the content packaging and distribution system in the system is configured to transcode from an existing, persistent and stored record from a first encoding format to a second encoding format see Goyal, at least at [0013], m[0055]-[0057], [0069]-[0070], [0075]-[0077], and related text.
Regarding claims 11 and 18, Upton in view of Walker and Goyal discloses wherein the method further comprising: defining a content identifier for the shared media session (see Goyal, at least at [0050], [0077], [0152], and related text); and 
receiving a request from a third client device for the persistent record of the event data and media corresponding to the shared media session and the previous shared media sessions, wherein the third client device is one of in the distributed communication network or external to the distributed communication network (see Goyal, at least at [0050], [0077], [0152], and related text).

Allowable Subject Matter

Claims 23, 5-9, 12-13, 15-16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524. The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421